Dismissed and Opinion Filed April 12, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00209-CV

                    IN RE WINCO FOODS, LLC, Relator

         Original Proceeding from the 193rd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-08052

                       MEMORANDUM OPINION
              Before Justices Osborne, Partida-Kipness, and Smith
                      Opinion by Justice Partida-Kipness
      Before the Court is relator’s April 7, 2022 unopposed motion to dismiss this

original proceeding. In the motion, relator informs the Court that the underlying

litigation has been settled. We grant relator’s motion and dismiss this original

proceeding.



                                         /Robbie Partida-Kipness/
                                         ROBBIE PARTIDA-KIPNESS
                                         JUSTICE

220209F.P05